Citation Nr: 0605022	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include allergic rhinitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDING OF FACT

The medical evidence of record does not show a chronic 
respiratory disorder, to include the currently diagnosed 
allergic rhinitis, that is related to the veteran's period of 
military service.


CONCLUSION OF LAW

A respiratory disorder, to include allergic rhinitis, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in February 2004 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 17 Vet. App. at 412.  The veteran 
was notified of the need for a VA examination, and one was 
accorded him in March 2004; an additional VA opinion was 
obtained in August 2004.  The veteran was asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Review of the veteran's service medical records show that he 
was treated for an upper respiratory infection in November 
1966.  Additionally, during his September 1968 service 
separation examination, the veteran reported that he was 
hospitalized with pneumonia in Thailand, but that those 
records were lost.  There are no records of treatment for 
pneumonia in the claims file; however, there is evidence that 
the veteran was treated at a field hospital in Thailand for 
16 days in August and September 1967 for malaria.  No other 
objective findings of any acute or chronic pulmonary or 
respiratory disorder, or allergic rhinitis, are noted on the 
service separation examination.  

Subsequent to service, during a March 2004 VA examination, 
the veteran reported having been hospitalized for pneumonia 
once between 1978 and 1980, with no subsequent recurrences.  
He noted that he currently experienced constant nasal 
drainage, which appeared to be postnasal drip, dyspnea, and 
shortness of breath, with minimal activity.  However, he 
denied cough, sputum, hemoptysis, anorexia, asthma, or lung 
disease.  Physical examination found no signs of cor 
pulmonale or pulmonary hypertension, no wheezing, and that 
the chest was clear.  Contemporaneous pulmonary function test 
results were within normal limits.  In August 2004, the 
previous VA examiner conducted an additional review of the 
veteran's claims file.   He reiterated the evidence in the 
claims file that the veteran did not report any specific 
pulmonary abnormalities, and used no inhalers or medicines 
for his chronic nasal stuffiness.  The examiner concluded 
that the veteran had perennial allergic rhinitis, but did not 
have reactive airway disease or any other respiratory 
disability, and that the allergic rhinitis was not due to the 
reported isolated incidence of pneumonia in service.  

As there is no medical evidence of a chronic respiratory 
disorder, to include allergic rhinitis, in service, no 
medical evidence of a chronic respiratory disorder until many 
years after service discharge, and no medical evidence that 
relates the currently diagnosed perennial allergic rhinitis 
to the veteran's military service, the preponderance of the 
evidence is against the veteran's claim, and the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Accordingly, service connection for a respiratory disorder, 
to include allergic rhinitis is not warranted.


ORDER

Service connection for a respiratory disorder, to include 
allergic rhinitis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


